Case 1:19-cv-09365-AKH Document 1-49 Filed 10/09/19 Page 1-of 4

New York County Surrcqate’s Court |
MISCELLANEOUS DEPT.

   

 

 

 

JUL 02 2019

; FILED &
SURROGATE’S COURT OF THE STATE OF NEW YORK Clerk
COUNTY OF NEW YORK
In the Matter of the Petition of Dalia Genger, as File No. 2008-0017E
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13,1993 between Hon. Nora S. Anderson
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to NOTICE OF
Turnover Property to the Orly Genger 1993 Trust APPEARANCE

 

PLEASE TAKE NOTICE, that SPENCER L. SCHNEIDER, P.C., by Spencer L.
Schneider, Esq., appears as counsel for Successor Trustee Michael Oldner, and demands that all
past and present given notices or required to be given notices in this case be given to and served
upon the undersigned at the address and telephone number set forth below.

Dated: New York, New York
June ® , 2019

 

Attomey for Successor Trustee
Michael Oldner

39 Broadway, 32"4 Floor

New York, NY 10006

Tel: (212) 267-2900

sschneider@slsatty.com

STATE OF ARKANSAS _ )
) ss.:
COUNTY OF PULASKI _ )

I, Michael Oldner, residing at 801 Pleasant Valley Drive, #16, Little Rock, AR 72227, do
hereby acknowledge that I am the successor trustee of the Orly Genger 1993 Trust and that
Spencer L. Schneider, P.C. is hereby authorized to appear on my behalf in this Court.

Oe Cen

 

  

Michael Oldner
Sworn to before me this
“Zo da _.
oO eo JAY SANATI
a " NOTARY PUBLIC-STATE OF ARKANSAS

 

 

 

— a _ PULASKI COUNTY
- : ary. Public My Commission Expires 10-24-2020
co Commission # 12379208

 
TO:

Case 1:19-cv-09365-AKH Document 1-49 Filed 10/09/19

Michael Bowen, Esq.

Andrew R. Kurland, Esq.

Kasowitz Benson Torres LLP
Attorneys for Respondent Orly Genger
1633 Broadway

New York, New York 10019

(212) 506-3306

John Boyle, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP
Attorneys for Respondents TR Entities

Four Times Square

New York, New York 10036

(212) 735-2527

Leon Friedman, Esq.

Attorney for Respondent Arie Genger
685 Third Avenue, 25" Floor

New York, New York 10017

(646) 825-4398

Mitchell D. Goldberg, Esq.

The Freyberg Law Group
Attorneys for Respondents Brosers
950 Third Avenue, 32" Floor
New York, New York 10022

(212) 754-9000

Judith Bachman, Esq.

The Bachman Law Firm PLLC
Attorney for Outgoing Trustee,
Dalia Genger

365 S. Main Street, 2"! Floor
New City, New York 10956
845-639-3210

Page 2of 4
Case 1:19-cv-09365-AKH Document 1-49 Filed 10/09/19 Page 3of4 ,

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK

In the Matter of the Petition of Dalia Genger, as File No. 2008-0017E
Trustee of the Orly Genger 1993 Trust, Created by

Trust Agreement Dated December 13,1993 between Hon. Nora S. Anderson
ARIE GENGER, as Grantor, and LAWRENCE M.

SMALL and SASH A. SPENCER, as Trustees, to AFFIRMATION
Turnover Property to the Orly Genger 1993 Trust OF SERVICE

 

STATE OF NEW YORK )
) ss.:
COUNTY OF NEW YORK )

SPENCER L. SCHNEIDER, being duly sworn, deposes and says:

1. 1am Member of the Bar of the State of New York, and I represent counsel for
Successor Trustee Michael Oldner. I am not a party in this action, reside in this State and am
over 18 years of age. On June 25, 2019, I served a copy of the foregoing notice of appearance
by mailing same, by first class mail, postage paid to the following counsel: Kasowitz Benson
Torres LLP, Attorneys for Respondent Orly Genger, 1633 Broadway, New York, New York
10019; Skadden, Arps, Slate, Meagher & Flom LLP, Attorneys for Respondents TR Entities,
Four Times Square, New York, New York 10036; Leon Friedman, Esq., Attorney for
Respondent Arie Genger, 685 Third Avenue, 25" Floor, New York, New York 10017; and
The Freyberg Law Group, Attorneys for Respondents Brosers, 950 Third Avenue, 32"4 Floor,
New York, New York 10022.

Dated: New York, New York
June 25, 2019

 

4

“Spender L” Schneider
. Cage 1:19-cv-09365-AKH Document 1-49 Filed 10/09/19 Page 4 of 4

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK

In the Matter of the Petition of Dalia Genger, as File No. 2008-0017E
Trustee of the Orly Genger 1993 Trust, Created by

Trust Agreement Dated December 13,1993 between Hon. Nora S. Anderson

ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust

 

 

NOTICE OF APPEARANCE

 

SPENCER L. SCHNEIDER, P.C.

Attorney for Successor Trustee
Michael Oldner

39 Broadway, 32" Floor

New York, NY 10006

Tel: (212) 267-2900

sschneider@slsatty.com
